Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/111672 application originally filed July 14, 2016.
Claims 1, 2, 4, 92-105, 113, 117-120 and 122-129, filed December 03, 2020 are pending and have been fully considered. Claims 3, 5-91, 106-112, 114-116 and 121 have been canceled.  Claim 113 has been withdrawn from consideration due to being drawn to a nonelected invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 03, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 92, 93, 97, 105, 117-120, 125 and 127-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (US 2009/0246885) hereinafter “Bian” in view of Binnewies et al. (EP 1526115 A1) hereinafter “Binnewies”.
Regarding Claims 1, 92, 93, 97, 105, 117-120, 125 and 127-129
	Bian discloses in the abstract, a solid support suitable for use in chromatography, e.g., media for affinity chromatography, and methods and kits for using the same, as well as systems for performing a chromatographic process. 

	Bian discloses in paragraph 0030, the solid support may be comprised of any suitable material known in the art. Thus the solid support may comprise any porous material. As an example, the porous material may take the form of a membrane, a bead, a gel, a cassette, a column, a chip, a slide, a plate or a monolith. Moreover the porous material may comprise a particle having an irregular shape. The porous material may be comprised of an organic or inorganic molecules or a combination of organic and inorganic molecules and may be comprised of one or more functional groups, e.g., an hydroxyl group, suitable for reacting with and/or binding affinity ligands. The porous material may be comprised of a hydrophilic compound, a hydrophobic compound, an oleophobic compound, an oleophilic compound or any combination thereof. 
	Bian discloses in paragraph 0031, the solid support (e.g. a particle) may be comprised of a rigid material such as an inorganic molecule. Suitable inorganic molecules may include siliceous material.  Examples of suitable siliceous material include particulate glass, controlled porous glass, colloidal silica, wollastonite, silica gel and bentonite. In some embodiments where the solid support is comprised of a controlled porous glass particle, the particle may have a pore size (pore diameter) greater than 700 Å.
	Bian discloses in paragraph 0033, the silica particle may be of any suitable size, depending upon the application. The particle may have a mean particle size greater than 55 µm. 
	It is to be noted, Bian meets the limitation of the claimed pore size distribution relative span of the present invention. It is to be noted, the pores size distribution calculations of Bian overlap the teachings of how to calculate the pore size distribution relative span of the present invention (see paragraph 0049 of the current specification).
	Bian discloses in paragraph 0032, an affinity chromatography matrix comprised of a silica particle with an enhanced binding capacity for a target molecule, (e.g. a dynamic binding capacity) compared to previously described affinity chromatography media comprised of silica particles. The dynamic binding capacity may be measured by monitoring the protein loading to a packed bed of the matrix of interest. Initially, the protein is completely adsorbed and there is no observable protein in the flow-through fractions exiting the column. As the column becomes more saturated with protein (the protein capacity is utilized) a fraction of the initial protein concentration will start to be observed in the flow-through fractions. Eventually, the column will saturate completely and the protein concentration in the flow-through will equal the initial protein concentration entering the column (all of the protein capacity is utilized).  Thus comparing different affinity matrices at 1% or 10% breakthrough provides a comparison of the capacity useful to the end user. The chromatography matrix according to the invention thus may have a dynamic binding capacity for a target molecule that is at least 40 g/L. 
Bian discloses in paragraph 0032, the microsphere contains silica but does not disclose the microsphere having a functionalized surface comprising an average of from greater than 1 to about 3 linker molecules per square nanometer of surface area of said porous inorganic particles. 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bian, to provide, functionalized surface comprising an average of from greater than 1 to about 3 linker molecules per square nanometer of surface area of porous inorganic particles, as disclosed by Binnewies, in order to provide a suitable linker density to immobilize the functional groups on the surface of the inorganic particles.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (US 2009/0246885) hereinafter “Bian” in view of Spector et al. (US 2013/0046056) hereinafter “Spector and Binnewies et al. (EP 1526115 A1) hereinafter “Binnewies”.
Regarding Claim 2
Bian discloses in the abstract, a solid support suitable for use in chromatography, e.g., media for affinity chromatography, and methods and kits for using the same, as well as systems for performing a chromatographic process. 
	Bian discloses in paragraph 0029, affinity chromatography media typically comprises a solid support and an affinity ligand coupled to the solid support. The affinity ligand may be coupled to a solid support by one or more covalent bonds. The covalent bond may be formed by 
	Bian discloses in paragraph 0030, the solid support may be comprised of any suitable material known in the art. Thus the solid support may comprise any porous material. As an example, the porous material may take the form of a membrane, a bead, a gel, a cassette, a column, a chip, a slide, a plate or a monolith. Moreover the porous material may comprise a particle having an irregular shape. The porous material may be comprised of an organic or inorganic molecules or a combination of organic and inorganic molecules and may be comprised of one or more functional groups, e.g., an hydroxyl group, suitable for reacting with and/or binding affinity ligands. The porous material may be comprised of a hydrophilic compound, a hydrophobic compound, an oleophobic compound, an oleophilic compound or any combination thereof. 
	Bian discloses in paragraph 0031, the solid support (e.g. a particle) may be comprised of a rigid material such as an inorganic molecule. Suitable inorganic molecules may include siliceous material.  Examples of suitable siliceous material include particulate glass, controlled porous glass, colloidal silica, wollastonite, silica gel and bentonite. In some embodiments where the solid support is comprised of a controlled porous glass particle, the particle may have a pore size (pore diameter) greater than 700 Å.
	Bian discloses in paragraph 0033, the silica particle may be of any suitable size, depending upon the application. The particle may have a mean particle size greater than 55 µm. The particle may have a mean particle size less than 100 µm. In certain embodiments the mean particle size may range from 55 µm to 90 µm.  The particle size distribution may be ±30 µm. 

	Bian discloses in paragraph 0032, an affinity chromatography matrix comprised of a silica particle with an enhanced binding capacity for a target molecule, (e.g. a dynamic binding capacity) compared to previously described affinity chromatography media comprised of silica particles. The dynamic binding capacity may be measured by monitoring the protein loading to a packed bed of the matrix of interest. Initially, the protein is completely adsorbed and there is no observable protein in the flow-through fractions exiting the column. As the column becomes more saturated with protein (the protein capacity is utilized) a fraction of the initial protein concentration will start to be observed in the flow-through fractions. Eventually, the column will saturate completely and the protein concentration in the flow-through will equal the initial protein concentration entering the column (all of the protein capacity is utilized).  Thus comparing different affinity matrices at 1% or 10% breakthrough provides a comparison of the capacity useful to the end user. The chromatography matrix according to the invention thus may have a dynamic binding capacity for a target molecule that is at least 40 g/L. 
Bian discloses in paragraph 0032, the microsphere contains silica but does not disclose the microsphere having a functionalized surface comprising an average of from greater than 1 to about 3 linker molecules per square nanometer of surface area of said porous inorganic particles. 
However, Binnewies discloses in paragraph 0015, functionalized silica particles (porous inorganic particles) with less than or equal to 6.5 functional groups per square nanometer of 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bian, to provide, functionalized surface comprising an average of from greater than 1 to about 3 linker molecules per square nanometer of surface area of porous inorganic particles, as disclosed by Binnewies, in order to provide a suitable linker density to immobilize the functional groups on the surface of the inorganic particles.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Bian discloses the chromatography media of claim 2, but Bian does not disclose wherein said protein is covalently bonded to surface portions of said porous inorganic particles via an average of greater than about 1 to about 3 linker molecules per square nanometer of surface area of said porous inorganic particles.
Spector discloses in paragraphs 0010 and 0045, a functionalized surface comprising a protein covalently bonded to surface portions of said porous inorganic particles, including a ligand attached to a solid support and the ligand comprises Staphylococcus aureus Protein A (SPA); surface of inorganic matrices include suitable reactive groups for covalent bond to SpA; solid support is porous such as ceramic, said protein having a molecular weight ranging from about 10,000 to about 100,000 D, specifically Staphylococcus aureus Protein A is a 42 Kda protein (42,000 D).
Spector discloses wherein said protein is covalently bonded to surface portions of said porous inorganic particles via linker molecules (surface of inorganic matrices is modified to 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bian, to provide wherein said protein is covalently bonded to surface portions of said porous inorganic particles via linker molecules, said protein having a molecular weight ranging from about 10,000 to about 100,000 D, as disclosed by Spector, in order to have a chromatographic media for the purification of the target molecules.
Claims 103, 104 and 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over W Bian et al. (US 2009/0246885) hereinafter “Bian” in view of Spector et al. (US 2013/0046056) hereinafter “Spector” and Binnewies et al. (EP 1526115 A1) hereinafter “Binnewies”, and further in view of Beyzavi et al. (WO 90/09237 A) hereinafter “Beyzavi”.
Regarding Claims 103, 104 and 124
Bian modified by Spector and Binnewies discloses the chromatography media of independent claim 2 but fails to further teach the functionalized surface of the chromatography media of claims 103 and 104 of the present invention.
	However, Beyzavi discloses a process for using affinity chromatography for the separation of substances from a mixture (see page 1 lines 1-10).
	Beyzavi further discloses on page 3 lines 19-30, an adsorbent comprising a particulate porous support having a uniform pore size which is not less than 500Å and a surface area which is greater than 20m2/g of dry support and a ligand comprising Protein A in an amount of at least 4mg/ml of the particulate support, meeting the limitation of a dynamic binding capacity of Protein A of claims 103-105 of the present invention.  
.

Claims 126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (US 2009/0246885) hereinafter “Bian” in view of Spector et al. (US 2013/0046056) hereinafter “Spector and Binnewies et al. (EP 1526115 A1) hereinafter “Binnewies”, and further in view of Beyzavi et al. (WO 90/09237 A) hereinafter “Beyzavi”.
Regarding Claims 126
Bian modified by Spector and Binnewies discloses the chromatography media of independent claim 2 but fails to further teach the functionalized surface of the chromatography media of 126 of the present invention.
	However, Beyzavi discloses a process for using affinity chromatography for the separation of substances from a mixture (see page 1 lines 1-10).
	Beyzavi further discloses on page 3 lines 19-30, an adsorbent comprising a particulate porous support having a uniform pore size which is not less than 500Å and a surface area which is greater than 20m2/g of dry support and a ligand comprising Protein A in an amount of at least 4mg/ml of the particulate support, meeting the limitation of a dynamic binding capacity of Protein A of claims 126 of the present invention.  
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bian, with the porous support of said porous inorganic particles, as disclosed by Beyzavi, in order to have a suitable linkers on the surface for the immobilization.



Claims 98-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (US 2009/0246885) hereinafter “Bian” in view of Binnewies et al. (EP 1526115 A1) hereinafter “Binnewies”, and further in view of Beyzavi et al. (WO 90/09237 A) hereinafter “Beyzavi”.
Regarding Claims 98-102
	Bian modified by Binnewies discloses the chromatography media of independent claim 1 but fails to further teach the functionalized surface of the chromatography media of claims 98-105 of the present invention.
	However, Beyzavi discloses a process for using affinity chromatography for the separation of substances from a mixture (see page 1 lines 1-10).
	Beyzavi discloses on page 4 lines 3-30 and Example 1 (pages 5-6), a first stage in the preparation of the adsorbent from a porous glass support, the surface silanol groups of the porous glass may be reacted with an organo-silane compound of the general formula
R' - Si - (R)3
where commonly R represents an alkoxy group, and preferably is methoxy or ethoxy, and R' represents a functional group (such as an amino group, an aldehyde group or a carboxylic acid group). The organo-silane is covalently bonded to the surface of the porous glass via one or more alkoxy groups.
In the second stage, the functional group of the organo silanes is employed to bond covalently to the ligand, so securing the ligand to the porous glass support. Where the functional 
In the case where the ligand is smaller than the ligate, it is desirable that the ligand be spaced from the surface of the support. Thus R' may include a spacer arm comprising a linear chain of carbon atoms between the functional group and the silicon atom of the silane. Thus a suitable example of a precursor for R' is glycidoxypropyltrimethoxysilane that is converted to a diol,

    PNG
    media_image1.png
    45
    355
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    71
    99
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    379
    media_image3.png
    Greyscale


wherein the epoxy group may be converted to an aldehyde group which acts as the ligand, meeting the limitations of claims 98-103 of the present invention.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bian, to provide wherein said functionalized surface comprises reaction product between (i) hydroxyl groups and (ii) silane that is further converted into linker molecules (i) a diol group and (ii) unreacted hydroxyl groups on said porous inorganic particles, as disclosed by Beyzavi, in order to have a suitable linkers on the surface for the immobilization.


Claims 4 and 94-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (US 2009/0246885) hereinafter “Bian” in view of Spector et al. (US 2013/0046056) hereinafter “Spector”, Binnewies et al. (EP 1526115 A1) hereinafter “Binnewies” and Deetz et al. (US 2012/0024791).
Regarding Claims 4 and 99-96
	Bian discloses in the abstract, a solid support suitable for use in chromatography, e.g., media for affinity chromatography, and methods and kits for using the same, as well as systems for performing a chromatographic process. 
	Bian discloses in paragraph 0029, affinity chromatography media typically comprises a solid support and an affinity ligand coupled to the solid support. The affinity ligand may be coupled to a solid support by one or more covalent bonds. The covalent bond may be formed by reacting one or more chemical functional groups on the affinity ligand with one or more chemical functional groups on the solid support. 
	Bian discloses in paragraph 0030, the solid support may be comprised of any suitable material known in the art. Thus the solid support may comprise any porous material. As an example, the porous material may take the form of a membrane, a bead, a gel, a cassette, a column, a chip, a slide, a plate or a monolith. Moreover the porous material may comprise a particle having an irregular shape. The porous material may be comprised of an organic or inorganic molecules or a combination of organic and inorganic molecules and may be comprised of one or more functional groups, e.g., an hydroxyl group, suitable for reacting with and/or binding affinity ligands. The porous material may be comprised of a hydrophilic compound, a hydrophobic compound, an oleophobic compound, an oleophilic compound or any combination thereof. 

	Bian discloses in paragraph 0033, the silica particle may be of any suitable size, depending upon the application. The particle may have a mean particle size greater than 55 µm. The particle may have a mean particle size less than 100 µm. In certain embodiments the mean particle size may range from 55 µm to 90 µm.  The particle size distribution may be ±30 µm. 
	It is to be noted, Bian meets the limitation of the claimed pore size distribution relative span of the present invention. It is to be noted, the pores size distribution calculations of Bian overlap the teachings of how to calculate the pore size distribution relative span of the present invention (see paragraph 0049 of the current specification).
	Bian discloses in paragraph 0032, an affinity chromatography matrix comprised of a silica particle with an enhanced binding capacity for a target molecule, (e.g. a dynamic binding capacity) compared to previously described affinity chromatography media comprised of silica particles. The dynamic binding capacity may be measured by monitoring the protein loading to a packed bed of the matrix of interest. Initially, the protein is completely adsorbed and there is no observable protein in the flow-through fractions exiting the column. As the column becomes more saturated with protein (the protein capacity is utilized) a fraction of the initial protein concentration will start to be observed in the flow-through fractions. Eventually, the column will saturate completely and the protein concentration in the flow-through will equal the initial 
Bian discloses in paragraph 0032, the microsphere contains silica but does not disclose the microsphere having a functionalized surface comprising an average of from greater than 1 to about 3 linker molecules per square nanometer of surface area of said porous inorganic particles. 
However, Binnewies discloses in paragraph 0015, functionalized silica particles (porous inorganic particles) with less than or equal to 6.5 functional groups per square nanometer of surface area (the tinker molecules must at least be equal to the functional groups, thus linkers are from 1 to 6.5 per square nanometer).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bian, to provide, functionalized surface comprising an average of from greater than 1 to about 3 linker molecules per square nanometer of surface area of porous inorganic particles, as disclosed by Binnewies, in order to provide a suitable linker density to immobilize the functional groups on the surface of the inorganic particles.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Bian does not disclose an average pore volume of at least about 1 ml/g; a functionalized surface comprising an average of from greater than about 1 to about 3 linker molecules per square nanometer of surface area of said porous inorganic particles and a protein covalently 
	Deetz discloses in the abstract, the improved process for making by free radical polymerization a monodisperse, macroporous polymeric media with covalently bonded polymer chains. The media can be applied for chromatographic purification, resulting in polymer supports having improved protein binding capacity and resin selectivity, as well as methods relating to making and using the same. 
	Deetz discloses in paragraph 0034, the polymeric support material can be a particulate material, or, in the form of a piece, a sheet, tube, a rod, or a capillary coating. Preferably, the support material is a particulate material, suitably having a volume average particle size of from about 10 to about 150 µm. The particles are preferably substantially spherical. The particulate material suitably comprises pores. The pore size, pore volume and specific surface area of the particulate support material may vary depending on the type of support material used, the characteristics of the polymer to be linked to the support and the desired separation characteristics when in use. The pore size range of particulate particles may be from about 20 to about 4000Å.  The pore volume is suitably from about 0.1 to about 4 ml/g. The specific surface area is suitably from about 1 to about 1000 m2/g. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bian, to provide an average pore volume of at least about 1 ml/g, as disclosed by Deetz, in order to provide the materials with desired physical properties for use in chromatography purification.

However, Spector discloses in paragraphs 0010 and 0045, a functionalized surface comprising a protein covalently bonded to surface portions of said porous inorganic particles, including a ligand attached to a solid support and the ligand comprises Staphylococcus aureus Protein A (SPA); surface of inorganic matrices include suitable reactive groups for covalent bond to SpA; solid support is porous such as ceramic, said protein having a molecular weight ranging from about 10,000 to about 100,000 D, specifically Staphylococcus aureus Protein A is a 42 Kda protein (42,000 D).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bian, to provide functionalized surface comprising a protein covalently bonded to surface portions of said porous inorganic particles, said protein having a molecular weight ranging from about 10,000 to about 100,000 D, as disclosed by Spector, in order to have a chromatographic media for the purification of the target molecules.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 92-105, 113, 117-120 and 122-129 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771